DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments, Remarks
Applicant is thanked for the December 13, 2021 response to the September 30, 2021 Non-Final Office Action.
In particular, Applicant is thanked for amending the Abstract, thereby overcoming the objection.  Similarly, Applicant is thanked for amending claims 1, 2 and 3 to align them with the examiner’s interpretation.  Respectfully though, as there were no objections to the claim language, such amendments were unnecessary.  Claim interpretations were provided only to make the record clear, elaborating on the examiners understanding of the claim language. 
While claim amendments have necessitated in the application of new prior art and a new ground(s) of rejection presented in this Office action, the examiner respectfully notes the following: 
In response to the 35 USC §112(d) rejection of Claim 7, Applicant remarks that “definitions make clear that a ‘round’ cross-section is not necessarily a ‘circular’ cross-section.  Hence, the recited circular cross-section… is narrower in scope than that of claim 1 from which it depends”.
The examiner respectfully notes that - indeed – specification paragraph [0009] does state that “The air adjuster is distinguished in that it has a round, preferably circular cross-section at the outer side…”.  However, paragraph [0032] discloses:
“the air adjuster 15 is constructed to be substantially circular in cross-section”
“a first portion 25 and a second portion 30 which is spaced apart therefrom and in the perspective shown they have a cross-section in the form of a circular ring”
Respectfully, it appears that neither the drawings nor the specification provides the “definitions that make clear” the difference between “round” and “circular”. Accordingly, the rejection of Claim 7 for failing to further limit the subject matter of the claim of Claim 1 has been maintained below.
In response to the 35 USC §102 rejection of Claims 1 – 5, 7 and 8, Applicant remarks that “In contrast, Hentschel discloses a cylindrical flow device (1) that utilizes large flow conducting structures (11) to create a "funnel-shaped passage channel" (see [0010]). The funnel-shaped aerodynamic passage (9) is designed to constrict the air flow in order to obtain a laminar transition (see [0020]). Thus, Hentschel requires large flow conducting structures (11) having convexly-shaped internal surfaces ("convex cheeks") in order to form the funnel passage (9) so that the exit is "much narrower" than the entrance (see Abstract). This funnel passage (9) can be seen, for example, in Figure 1”
The examiner respectfully notes that while the “portions” (flow guiding structures) of Hentschel are different than the ring-shaped portions disclosed by Applicant, the shape of the portions has not been claimed; Applicant’s arguments being directed towards an unclaimed feature of the invention.
In response to the 35 USC §102 rejection of Claims 1 – 5, 7 and 8, Applicant remarks that “Applicant's invention advantageously sizes its first and second portions to be substantially equal to the air inlet openings (50, 60), respectively. Thus, when both air inlet openings (50, 60) are open, the air supply channel (10) opposite thereto is not restricted and there is no need for any additional mechanical structures as required by Hentschel.  
The examiner respectfully notes that Applicant’s remarks are directed towards an unclaimed feature of the invention.
It is respectfully noted that that a figure has not been provided that illustrates an operating position identifying the location of the third portion (90) when the air adjuster is rotated to allow air to flow from the air supply channel (10) and through:
only the first air inlet opening (50), while the first portion (25) covers the second air inlet opening (60); or
only the second air inlet opening (60), while the second portion (30) covers the first air inlet opening (50). 
Given the constructs disclosed on specification paragraph [0038], it appears that when the air adjuster (disclosed in figures 3, 4) is rotated to allow airflow into the first and second discharge channels (40, 45), there is no position where the third portion (90) will not restrict airflow to the first and/or second channels.  In fact, 
when the supply channel (fig 3: (10)) is not restricted, the first and second air inlet openings (50, 60) are closed by the third portion (90), and 
when both air inlet openings (fig 4: (50, 60)) are not restricted, the air supply channel (10) opposite thereto is closed by the third portion (90).
In response to the 35 USC §102 rejection of Claims 1 – 5, 7 and 8, Applicant remarks that “(a)s can be seen in Figure 2 of Hentschel… when two of the channels (5a-5c) are open, the air supply channel requires the use of flaps (10, 10a, 10b) to guide the flow to a narrower opening of the air adjuster (1).  In view of the above, Applicant respectfully submits amended claim 1 is not anticipated by Hentschel. Nor would one of ordinary skill in the art modify Hentschel as it would appear to eliminate the funnel-shaped design feature desired by Hentschel.”
The examiner respectfully notes that Applicant’s remarks are directed towards an unclaimed feature of the invention.

Drawing Objections
A minor typographical error was noted in figure 4.  Please amend the element number for the first portion such that it is identified as (25), and not (15).
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the “a round cross section” (Claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
It is respectfully noted that specification paragraph [0032] discloses that “the air adjuster 15 is constructed to be substantially circular in cross-section” and “a first portion 25 and a second portion 30 … in the perspective shown they have a cross-section in the form of a circular ring”; accordingly, it is understood that the figures disclose a “circular cross-section” (Claim 7).
However, Applicant remarks that “a ‘round’ cross section is not necessarily a ‘circular cross-section’…” and that “circular” is a more narrow recitation of “round”1.  Accordingly, please show the “round” and “circular” claimed limitations.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a region of the air supply channel” (Claim 3) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “third portion selectively…opens the air supply channel” (Claim 9) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Claim 9 discloses the “air adjuster… (having) … a first portion … and a second portion…the first portion selectively closes … the first air inlet opening, and the second portion selectively closes…the second air inlet opening… wherein the air adjuster further has a third portion … the third portion selectively closes or opens the air supply channel, and the third portion angular extent2 is greater than each of the first and second portion angular extents”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification Objections
A minor typographical error occurred in paragraph [0032], line 12 starting “portion 30 there is …”.
Please amend the line to read, “portion 30 there is formed an air guiding 
Correction or clarification is respectfully requested.

Claim Objections
In re Claim 1, line 7 starting “which comprises” has been objected due to a minor typographical error.  Respectfully, the “a first air inlet opening” should recite “a second air inlet opening”.  Accordingly, lines 7 – 8 have been understood as if to read, “which comprises a second air inlet opening having a second  and a second air outlet opening”.
Correction or clarification is respectfully requested. 

Claim Interpretation
In re Claim 1, the limitation “an angular extent” has been interpreted as “a direction angle” as supported in specification paragraph [0038] and figure 4. 

Claim Rejections - 35 USC §112(d)
The following is a quotation of 35 U.S.C. §112(d):
(d) REFERENCE IN DEPENDENT FORMS. —Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. §112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
In re Claim 7, the limitation, “wherein the air adjuster has a circular cross-section” is unclear, as Claim 7 depends on Claim 1 which discloses that “the air adjuster has a round3 cross-section”.  It is unclear what further limitation is meant to be required with the recitation that the air adjuster has a “circular
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 4, and 6 - 94 are rejected under 35 U.S.C. §102 as being anticipated by Cho et al (US 2017/0120722).
In re Claim 1, Cho et al discloses an air vent (310) for a motor vehicle comprising:
an air supply channel (fig 1: (100), (fig 1, 7: (100/224), [0050, 0078 – 0080]); 

    PNG
    media_image1.png
    514
    829
    media_image1.png
    Greyscale

a first air discharge channel (fig 1: (321)) which branches off from the air supply channel and which comprises a first air inlet opening (102U) having a first air inlet opening angular extent (annotated below) and a first air outlet opening (313) and 

    PNG
    media_image2.png
    422
    734
    media_image2.png
    Greyscale

a second air discharge channel (fig 1: (322)) which branches off from the air supply channel and which comprises a second air inlet opening (102L) having a second annotated above), and a second air outlet opening (314), 
wherein 
the first air inlet opening (102U) and the second air inlet opening (102L) are constructed to be parallel with each other in fluid terms (as seen in fig 1), 
the first air outlet opening (313) and the second air outlet opening (314) are spaced apart from each other (as seen in fig 1),
an air adjuster (220) 
which is for adjusting a quantity of air transported through the first air discharge channel (321) and the second air discharge channel (322) and 
which is arranged adjacent to the first air inlet opening (102U) and the second air inlet opening (102L), 

    PNG
    media_image3.png
    755
    1121
    media_image3.png
    Greyscale

the air adjuster (220) has a round cross-section at an outer side of which: 
a first portion ((220U) annotated above) having a first portion angular extent (fig 13, annotated below) and 
a second portion ((220L) annotated above) having a second portion angular extent (fig 11, annotated below) are provided, 

    PNG
    media_image4.png
    335
    861
    media_image4.png
    Greyscale

the first portion (210U) and the second portion (210L
the first portion (210U) selectively closes or at least partially releases the first air inlet opening (fig 13: (313)) [0065], and 
the second portion (210L) selectively closes or at least partially releases the second air inlet opening (fig 11: (314)) [0065], and
the first portion angular extent (arc length of (210U)) is substantially equal to the first air inlet opening extent (102U) (as seen in fig 13, above) and the second portion angular extent (arc length of 210L) (as seen in fig 11, above) is substantially equal to the second air inlet opening extent (102L). 
Claim 2 (has been cancelled by Applicant)
In re Claim 3, Cho et al discloses wherein a cross-sectional area of the air guiding channel (222) substantially corresponds to a cross-sectional area of a region of the air supply channel (100/224) adjacent thereto [0065, 0078]. 
“The first and second full inner opening portions 222 and 224 are formed so as to open the overall air discharge port 102; the upper inner opening portion 223 is formed so as to open the upper section of the air discharge port 102; and the lower inner opening portion 221 is formed so as to open the lower section of the air discharge port 102.” [0065]
“First, referring to FIG. 7, when the opening and closing door 200 is operated in the full open mode, the outer and inner doors 210 and 220 are rotated by an angle of 0° so that the overall air discharge port 102 is opened, regardless of the upper, lower, left, and right (or front, rear, left, and right) sections thereof, by both of the second full outer opening portion 214 (or the first full outer opening portion) and the second full inner opening portion 224 (or the first full inner opening portion). Consequently, air is discharged from the air conditioning system 100 to the vehicle interior space through the vent nozzles 310 connected to the air discharge port 102.” [0078]
In re Claim 4, Cho et al discloses (In re Claim 1, above) wherein a cross-sectional area of the first portion (220U) and/or the second portion (220L) at least corresponds to a cross-sectional area of a region of the air supply channel ((100/224)) adjacent thereto5. 
It is respectfully noted that claim 4 recites that air adjuster portions (25, 30) that are configured selectively open and close discharge channels (40, 45), correspond to an upstream region where air enters the air adjuster (15).  Inasmuch as a cross-sectional area of the first portion (220U) and/or the second portion (220L) of Cho et al are fluidly connected to a cross-sectional area of a region of the air supply channel, and as they are parts of a rotatable air adjuster they are adjacent thereto, they meet the claimed limitation.  
In re Claim 6, Cho et al discloses wherein at least one plate (fig 6: (310a)) is located in the first air discharge channel (321, at 313) and/or the second air discharge channel (322, at 314). 
In re Claim 7, Cho et al discloses wherein the air adjuster (220) has a circular cross-section (as seen in the figures). 
In re Claim 8, Cho et al discloses a motor vehicle (Abstract) comprising at least one air vent according to claim 1. 
In re Claim 9, Cho et al discloses wherein:
the air adjuster further has a third portion (aperture (224)) having a third portion angular extent, and

    PNG
    media_image5.png
    437
    1192
    media_image5.png
    Greyscale

the third portion (224) selectively closes or opens the supply air channel (fig 1: (100/224)), and
the third portion angular extent (arc length of (224), as seen, above) is greater than each of the first (220U) and second (220L) portion angular extents.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892: Notice of References Cited.
Of particular interest is Demerath et al (US 7,201,650) who discloses an air vent for a ventilation system in a vehicle is disclosed that has an air circulation chamber (1) defined by a housing (9) that has a generally bulged shape.  An inflow duct (2) is connected to this housing and opens into the circulation chamber (1), the housing having a perforated wall area (3).  An air stream, in use, enters the circulation chamber (1) through inflow duct (2), circulates through the air circulation chamber and exits through the perforated wall area.  The air vent further comprises a movable air deflection member disposed to deflect the air stream transversely to an axial direction of the inflow duct. (Abstract)

    PNG
    media_image6.png
    548
    441
    media_image6.png
    Greyscale

Of particular interest is Doll et al (US 2016/0101668) who discloses an air vent comprising a housing, an air inlet opening, which is located in the axial direction of the housing, and an air outlet opening, which is disposed opposite the air inlet opening, a first air guide surface, and a second air guide surface, wherein the first air guide surface and the second air guide surface are disposed at a distance from the housing, wherein a first air duct is formed by the housing and the first air guide surface, and wherein a second air duct is formed by the housing and the second air guide surface, comprising a first vane and a second vane, wherein the first vane is movably disposed at the end of the first air guide surface facing the air inlet opening, and wherein the second vane is disposed at the end of the second air guide surface facing the air inlet opening, wherein the movability of the first vane and the second vane is designed such that the .

    PNG
    media_image7.png
    366
    628
    media_image7.png
    Greyscale


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frances F. Hamilton whose telephone number is 571.270.5726.  The examiner can normally be reached Monday – Friday, 9am – 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571.270.5614.  The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 800.786.9199 (in USA or Canada) or 571.272.1000.


/Frances F. Hamilton/Examiner, Art Unit 3762  

                                                                                                                                                                                                      

/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Please refer to Applicant’s Remarks, above.
        2 [0038] The third portion angular extent (φ3) = the sum of the first portion angular extend (φ1) + the second portion angular extent (φ2) + direction angle (φd) between the first and second angular portions.
        3 Round (adj): Having the form of a circle or ring; shaped like a circle.  Oxford English Dictionary, Oxford University Press; copyright © 2021
        4 Claims 2 and 5 have been cancelled by Applicant.
        5 Claim language [0017]